Per Curiam:

This case involves the validity and effect of an order made by the board of railroad commissioners in April, 1896, in regard to rates for transporting live stock, and it was confirmed by another order in August, 1897. An injunction against the violation of the order for the change of the rate was granted, and a review of that ruling is sought.
The law under which the order was made has been repealed, and the board of railroad commissioners which made it no longer exists. (Laws 1898, ch. 29.) 'The act repealing the law and abolishing the board effectually abrogates the rules and orders of the board, including the one which was in controversy. There is, ■therefore, nothing of a substantial nature left for decision, and the court would not be warranted in giv*21ing its attention to mere moot questions. (The State, ex rel., v. Board of Health, 58 Kan. 817, ante, p. 18, 51 Pac. 1101.) As was remarked in Hurd v. Beck, 57 Kan. 911, 88 Kan. 11; 45 Pac. 92:
“The time of this court ought not to be occupied by the consideration of abstract questions of law, however-important and interesting they may be.” (p. 12.) ..
The abrogation of the order leaves nothing for trial-in the district court and in effect it abates the injunc-'tion that was allowed. The proceeding will be dismissed.